Citation Nr: 1720597	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  16-10 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for left ear hearing loss, claimed as left ear deafness.


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1956 to December 1959, with additional Reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  Jurisdiction over the claim has since transferred to the Boston, Massachusetts RO.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran's left ear hearing loss was not present during active service, within a year of separation from service, or for many years thereafter and is not otherwise etiologically related to his active duty.


CONCLUSION OF LAW

The criteria for entitlement to service connection for left ear hearing loss are not met.  38 U.S.C.A. §§ 1112, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has been diagnosed with sensorineural hearing loss sufficient to constitute a disabling condition for VA purposes in his left ear and maintains that this condition is resultant from his military service.  38 C.F.R. § 3.385.  Specifically, the Veteran contends that he was exposed to jet engine noise while stationed at El Centro Naval Air Facility during service, and that it has been suggested to him by medical personnel that his current hearing loss may be related.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996).  

In this case, the condition at issue is a "chronic disease." 38 C.F.R. § 3.309(a).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  When a chronic disease identity is established during service, (or within the applicable presumptive period), subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b).

Where the condition is not sufficiently shown to be chronic during service or the presumptive period, or where chronicity is legitimately questioned, then a showing of continuity of symptomology after service is required for service connection.  38 C.F.R. §§ 3.303(b), 3.307, 3.309(a). 

Additionally, where a veteran served ninety days or more of active service, and certain "chronic diseases" manifest to a compensable degree of 10 percent or more within a year of separation, such disease shall be presumed to have been incurred during service, even though there is no evidence of such disease during service.  38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree and sufficient observation to establish chronicity during that time.  Id.

However, service connection may be granted on a direct basis for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).
The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  See Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).

The Veteran's military occupational specialty (MOS) of junior law officer does indicate any hazardous levels of noise exposure.  Moreover, service treatment records are silent for any complaints, diagnosis or treatment for hearing loss during active duty.  The Veteran had normal results (15/15) on whisper tests administered at entrance and separation from service.

The Veteran underwent a VA examination in June 2015 to assess the relationship between his hearing loss and any in-service noise exposure.  Following testing and review of the file the examiner concluded that the Veteran's left ear hearing loss was less likely than not caused by or a result of in-service noise exposure.  In explaining his conclusion the examiner noted that the Veteran's MOS carried a low probability of military noise exposure, as did some of the other activities the Veteran reported performing during service and that the Veteran had normal hearing at separation.  The examiner acknowledged the Veteran's reports of being stationed 200 yards from the flight line and having no occupational or recreational noise exposure following service.  The examiner also noted as well that whisper tests are no longer considered to be reliable measure of frequency specificity.  However, the examiner found that there was no reference in the Veteran's file to postings near excessive noise, and that the Veteran's personnel records showed administrative and legal duties.  The examiner concluded that due to low probability of military noise exposure given the Veteran's MOS and lack of evidence to support significant noise exposure during active duty, it was less likely than not that Veteran's hearing loss is a result of military noise exposure.
The Board concurs with the examiner that the Veteran's file does not indicate hazardous levels of noise exposure and that the Veteran's reports of exposure could apply to anyone stationed at an air base.  The Board does not find this sufficient to constitute an in-service injury, especially absent any other contemporaneous indications of hearing loss.  

Moreover, as the VA examiner's opinion was based upon a review of the file and reasoned analysis the Board finds it to be the most probative evidence on the question of whether the Veteran's current hearing loss is related to service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  The Veteran has indicated that an unidentified medical treatment provider has suggested a link between service and his current condition; however, the record does not contain any such opinion.  Additionally, while the Veteran, as a lay person, is competent to report observable symptomatology, he lacks the medical training and expertise necessary to provide a probative opinion on the medically complex issue such as the etiology of his hearing loss.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, while the Veteran associates his hearing loss to in-service noise exposure, he is not considered medically qualified to address such a complex question.  To the extent the Veteran references a Wall Street Journal article indicating hearing loss as a significant problem in the military, this article cannot support his claim, as it is general in nature and not tailored to the specific facts and circumstances of his case.  Cf. Mattern v. West, 12 Vet. App. 222 (1999) (an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise "is too general and inconclusive").

The record also does not indicate that the Veteran's left ear hearing loss manifested to a compensable degree within a year of separation from active duty or for many years thereafter.  Indeed, treatment records from the Veteran's Reserve service following active duty continue to show 15/15 on whisper tests for well over a decade after separation.  The first audiometric testing of record dated in January 1977, nearly twenty years after service, shows normal hearing at all decibel levels except 4000 Hz, which is slightly diminished (25 db).  However, audiometric testing in February 1982 shows normal hearing at all relevant frequencies.  The Veteran has also stated that his left ear hearing loss occurred suddenly around 2011.  See March 2016 VA Form 9.  Such findings preclude the possibility of service connection for hearing loss based on a continuity of symptomatology.  38 C.F.R. § 3.303(b).

Given the lack of supporting evidence of an in-service acoustic trauma, the significant passage of time between the Veteran's separation from active duty and objective evidence showing hearing loss, and the VA examiner's opinion as to the lack of a nexus, the record fails to demonstrate that the Veteran's left ear hearing loss is resultant from an in-service injury or event.  Therefore the preponderance of the evidence is against a finding that the Veteran's left ear hearing loss is related to service.  Accordingly, service connection is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for left ear hearing loss is denied.



____________________________________________
S. BUSH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


